Citation Nr: 1738067	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for thyroid cancer residuals, status post thyroidectomy, currently evaluated as 30 percent disabling, to include the propriety of the rating reduction from 100 percent to 10 percent, effective December 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1982 to July 1985, and from August 1989 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which reduced the Veteran's evaluation of thyroid cancer residuals, status post thyroidectomy, from 100 percent disabling to 10 percent disabling, effective December 1, 2011.


FINDINGS OF FACT

1.  The RO issued a rating decision in April 2004 that granted service connection for the Veteran's thyroid cancer and assigned a rating of 100 percent from September 1, 2003, during active disease or treatment.
 
2.  The RO issued a rating decision in September 2011 reducing the evaluation   Veteran's service-connected thyroid cancer from 100 percent disabling to 10 percent disabling because the Veteran showed no symptoms of local thyroid cancer recurrence or metastasis.

3.  The RO issued a rating decision in June 2013 increasing the Veteran's service-connected thyroid cancer residuals from 10 percent to 30 percent based on symptoms of constipation and fatigability.

4.  The Veteran's thyroid cancer has not recurred or metastasized since the conclusion of his cancer treatment in August 2003.





CONCLUSIONS OF LAW

1.  The discontinuance of the 100 percent evaluation for thyroid cancer, effective December 1, 2011, was proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.105(e), 3.344, 4.117, Diagnostic Code 7914 (2016).

2.  The criteria for a rating in excess of 30 percent for thyroid cancer residuals, status post thyroidectomy, are not met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.119. Diagnostic Code 7914-7903.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

I. Propriety of the Reduction of the 100 Percent Rating for Thyroid Cancer

Thyroid cancer is rated under Diagnostic Code 7914, which delineates criteria for "neoplasm, malignant, any specified part of the endocrine system."  Pursuant to Diagnostic Code 7914, a 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the condition should be rated on residuals.  38 C.F.R. § 4.119, Diagnostic Code 7914.

In an April 2004 rating decision, the RO granted the Veteran service connection for thyroid cancer and assigned a 100 percent disability evaluation effective September 1, 2003, the first day after the Veteran's separation from service.  However, the Veteran did not undergo a VA examination until June 2011.  Thereafter, in accordance with 38 C.F.R. § 4.119, the RO reduced the Veteran's evaluation from 100 percent to 10 percent, effective December 1, 2011, as the Veteran had not experienced local recurrence or metastasis of the cancer since he finished treatment in 2003.

Generally, the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  

In Rossiello v. Principi, 3 Vet.App. 430 (1992), the Court examined Diagnostic Code 6819, which involved providing a 100% evaluation for two years following the cessation of cancer treatment.  See 38 C.F.R. § 4.97, Note to Diagnostic Code 6819 (1991). The Court held that while the net effect of Diagnostic Code 6819 may be a lower percentage rating after two years, it is not a reduction in the rating for a singular condition; rather, it is the result of an award of separate successive ratings for different conditions.  Diagnostic Code 6819 contemplates the award of 100% for two years for the malignancy and a subsequent rating for any residuals.  Rossiello, 3 Vet.App. at 432-33. The Court distinguished reductions under DC 6819 from reductions under other Diagnostic Codes that lack a temporal component and explained that Mr. Rossiello's 100% evaluation "ceased to exist by operation of the note to [Diagnostic Code] 6819" because "[t]he basis for the 100% [evaluation], in the absence of  'local recurrence or metastases,' no longer exists."  Id. at 433.  The Court therefore concluded that any error in evaluating the residuals did not render the reduction itself improper and did not warrant reversal and reinstatement of the prior 100% evaluation.  Id. 

In this case, in response to the Veteran's disagreement with the September 2011 rating decision which reduced his disability rating for disability, the RO issued a June 2013 Statement of the Case (SOC) and a May 2016 Supplemental Statements of the Case (SSOC) that adjudicated the Veterans claims as though it included an increased rating claim.  By consistently treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Board finds that the RO led the Veteran to believe that the issue of entitlement to an increased rating for disability was on appeal and has therefore taken jurisdiction of that issue, as listed above.

In the instant case, the Veteran filed a Notice of Disagreement (NOD) in September 2011 in which he argued that the reduction of his disability rating from 100 percent to 10 percent was improper.  The Veteran asserted that he met the criteria for a 60 percent disability rating under 38 C.F.R. § 4.119 because he experienced diarrhea, constipation, fatigue, and weight fluctuation.

The Board finds that the reduction of the disability rating to by the September 2011 rating decision was proper.  The Veteran underwent a VA examination to assess his condition in June 2011, prior to the rating decision, as required by 38 C.F.R.           § 4.117, Diagnostic Code 7914.  That examination found no local recurrence or metastasis.  The regulation further states that any change in evaluation be subject to the provisions of 38 C.F.R. § 3.105(e).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R.            § 3.105(e).

Further, under 38 U.S.C.A. § 5112(b)(6) , for compensation purposes, a change in service-connected or employability status or change in physical condition shall be the last day of the month following sixty days from the date of notice to the payee of the reduction or discontinuance.  The United States Court of Appeals for Veterans Claims (Court) has explained the reason for that subsection as follows:

In enacting what is now subsection 5112(b)(6), Congress desired to provide a veteran receiving disability compensation benefits a reasonable amount of time to adjust to a reduction or termination of those benefits and in which to submit evidence to show that such a reduction was unwarranted.  See S. Rep. No.2042, 87th Cong., 2d Sess., at 8, reprinted in 1962 U.S.C.C.A.N. 3260, 3266-67.  In other words, Congress enacted section 5112(b)(6) so that veterans receiving disability compensation would be notified in advance that their benefits would be diminished, thus enabling them to (1) adjust to the diminished expectation and (2) submit evidence to contest the reduction.  Section 3.105(e) furthers Congress's intent by providing that no reduction in compensation will occur unless a veteran is first (1) notified and given reasons for the reduction and (2) provided 60 days for the presentation of additional evidence to demonstrate that the current level of compensation should be maintained.  See 38 C.F.R. § 3.105(e).  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).

In this case, after the Veteran's June 2011 VA examination, the Veteran was issued a proposed rating reduction, also in June 2011, thus giving the Veteran timely notice of his benefit reduction.  Further, pursuant to the September 2011 rating decision, the Veteran's compensation would not be reduced until December 1, 2011.  Therefore, the RO was in full compliance with 38 C.F.R. § 3.105(e).  

Finally, prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R.  §§ 4.1, 4.2, 4.10, 4.13 (2016); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Under Diagnostic Code 7914, thyroid cancer is rated as 100 percent disabling with active disease or during the treatment phase.  Six months after discontinuance of treatment, if there has been no local recurrence or metastasis, the condition should be rated on residuals.  38 C.F.R. § 4.119.

In the June 2011 VA examination, the Veteran was noted to have ceased treatment for thyroid cancer in August 2003.  There is no medical evidence of record indicating that the Veteran has experienced any recurrence or metastasis of his cancer.  However, the examiner did find that the Veteran still experienced some residuals, such as fatigability, sensitivity to the cold, constipation, and weight fluctuation.

Therefore, the Board finds that a reduction of the rating for thyroid cancer at 100 percent under 7914 to 10 percent for thyroid cancer residuals under 7903 was proper, and that a restoration of the 100 percent rating is not warranted.  In so finding, the Board notes that the evidence indicates that the level of disability had improved at the time of the reduction, and that such improvement was reasonably likely to continue, inasmuch as there was no active disease and no ongoing treatment for an active disease.  

      II.  Increased Rating for Thyroid Cancer Residuals

In a June 2013 rating decision, the Veteran's service-connected thyroid residuals were increased from 10 percent disabling to 30 percent disabling, effective December 1, 2011, due to his symptoms of constipation and fatigability.  The Veteran appealed that decision in a timely filed VA Form 9.

As the evidence is uncontroverted that the Veteran's thyroid cancer has been in remission since he completed treatment in 2003, and there has been no local recurrence or metastasis, the Veteran is no longer entitled to the 100 percent rating he had when the condition was active and six months after completing treatment.  Because there has been no local recurrence or metastasis, the condition is to be rated on residuals.  38 C.F.R. § 4.119, Diagnostic Code 7914.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  In this case, because the Veteran is not experiencing recurrence or metastasis as described in Diagnostic Code 7914, his condition is evaluated as residuals under Diagnostic Code 7903 for hypothyroidism.

Under Diagnostic Code 7903, a 10 percent disability rating is warranted for fatigability or continuous medication required for control.  A 30 percent disability rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent disability rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent disability rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 heart beats per minute), and sleepiness.

The Veteran underwent a VA examination in June 2011 in which the examiner determined the Veteran's fatigability to be fluctuant and his mental assessment to be within normal limits.  The examiner did note, however, that the Veteran had ongoing diarrhea and constipation, that he was sensitive to cold, and that his weight fluctuated.

Most recently, the Veteran underwent a VA examination in December 2015 to determine the current state of his thyroid cancer residuals.  The examiner noted that the Veteran has taken medication, specifically Levothyroixine, since soon after his treatment ended.  The examiner also noted that the Veteran has complained of fatigue for several years following surgery, though his thyroid levels have been stable over the last several years.  Finally, the Veteran stated during the examination that he had gained 15 pounds in the past month, though the examiner noted that the Veteran had no other symptoms associated with hypothyroidism. 

After a review of all of the evidence of record, the Board finds that the 30 percent evaluation most closely approximates the Veteran's symptoms.  The Board notes that in order to be granted a 60 percent rating under Diagnostic Code 7903, the Veteran must meet all three criteria: muscular weakness, mental disturbance, and weight gain.  While medical evidence indicates that the Veteran has experienced weight fluctuations in relation to his thyroid cancer residuals, no evidence of record suggests he has experienced muscle weakness or mental disturbance.  Therefore, the Board finds that the Veteran must remain evaluated at 30 percent under Diagnostic Code 7904.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned 30 percent disability rating for the Veteran's service-connected thyroid cancer residuals.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating for thyroid cancer residuals, status post thyroidectomy, currently evaluated as 30 percent disabling, to include the propriety of the rating reduction from 100 percent to 10 percent, is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


